Citation Nr: 1630595	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to July 9, 2012, and higher than 50 percent since July 9, 2012, for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from March 1966 to October 1974 and March 1975 to April 1978.

These matters are on appeal from rating decisions issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing. A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2012, an initial rating of 50 percent, but no higher, is warranted for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9411, 9440 (2015).
2.  Since July 9, 2012, the criteria for a disability rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DCs 9411, 9440 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected acquired psychiatric disorder is more severe than his current evaluations.

Historically, in May 2010, the RO granted service connection for adjustment disorder, evaluated as 10 percent disabling effective January 27, 2010 (the date of claim) pursuant to DC 9440 (chronic adjustment disorder).  In June 2011, the RO granted service connection for PTSD and increased the rating from 10 percent to 30 percent for the Veteran's psychiatric disorder, effective January 27, 2010, pursuant to DCs 9411-9440 (PTSD and chronic adjustment disorder).  In November 2015, the RO increased the rating from 30 percent to 50 percent effective from July 9, 2012, for PTSD with cannabis dependence (previously rated as PTSD with related adjustment disorder and history of polysubstance abuse),effective July 9, 2012,  under DC 9411.  However, since these increases did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to July 9, 2012, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD and chronic adjustment is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2015, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  We also carefully look at the Veteran's statements. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, VA treatment records include a February 2009 report which reflects that the Veteran had a sleep impairment, but denied having suicidal or homicidal thoughts.  The diagnosis was PTSD and he was assigned a GAF score of 65.  In April 2009, he had a positive attitude toward life and his future.  He and his wife were attempting to sell their business and were planning a vacation to their mountain home.  In July 2009, he complained of nightmares and was assigned a GAF score of 59.  In November 2009, he was assigned a GAF score of 65 and in December 2009, he was assigned a GAF score of 61.

On April 2010 VA PTSD examination, the Veteran presented with psychiatric symptoms that included nightmares, intrusive thoughts, and self-isolation described as mild to moderate in severity.  He was not employed at that time.  He had been married for 36 years with one son with whom he had a good relationship.  He also had a few friends.  He used to hunt and fish, but was restricted due to leg pain.  

On mental status examination, there was no impairment of thought process or communication.  He denied hallucinations and there was no evidence of inappropriate behavior or suicidal or homicidal thoughts or intent.  He was oriented to person, place, and time.  There was no evidence of memory loss, obsessive or ritualistic behaviors, panic attacks, depression, anxiety, or impaired impulse control.  Sleep was impaired, but speech was normal.  The examining psychologist diagnosed adjustment disorder with sleep impairment and assigned a GAF score of 80.  The examining psychologist opined that his psychiatric disorder was manifested by occupational and social functioning with signs and symptoms that were transient or mild, which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; criteria which warrant the assignment of a 10% disability evaluation.  In support of his opinion, he cited the Veteran's ability to maintain a 36-year marriage, work in retail for many years, raise a son, and volunteer at his wife's company.

In July 2010, he and his wife planned a trip to Disneyworld.  Mental status examinations in August, September, and October 2010 show that he was neat and appropriately groomed.  There was no evidence of psychosis and he denied homicidal/suicidal ideations.  His mood was depressed due to his health.  He was assigned GAF scores of 52 and 53.
 
On October 2010 VA examination, the Veteran was casually dressed.  He complained of nightmares, had an exaggerated startle response and poor appetite, and described his mood as calm.  He denied suicidal or homicidal ideation or plan, but indicated that he could easily become hostile if people provoked him.  He had no avoidant symptoms.  He preferred to be alone, but also indicated that he spent times with friends.  He also socialized with the elderly residents in the elder care facility operated by his wife to whom he was married for 37 years. 

On mental status examination, he was attentive and alert.  It was easy to establish a rapport, but he was over-talkative and occasionally tangential and had to be redirected.  He became tearful and cried when recalling his memories of those severely injured in Vietnam.  Affective range, continuity of thought, and concentration were good.  Remote, recent, and immediate memory all appeared intact, although he was somewhat guarded or deflected attempts to get more specific answers.  Concentration, cognitive control, and problem solving were good.  Diagnoses included adjustment disorder and PTSD and he was assigned a GAF score of 70.

The VA psychologist stated that the Veteran's symptoms required continuous medication.  Due to his psychiatric disability, he was able to maintain activities of daily living, including personal hygiene.  His symptoms were continuous.  There was no inappropriate behaviors.  He was in treatment and responded to psychotherapy and medication.  Thought processes and communication were not impaired.  Social functioning was not impaired.  Employment was not impacted due to psychosocial issues.
VA treatment records dated from December 2010 to May 2012 show that on mental status examination he was casually dressed and neat and clean in appearance.  There was no evidence of psychosis.  He was oriented times four.  Short and long term memory appeared intact.  Speech was normal.  Thought process appeared coherent, goal-directed, logical, and content of thought was appropriate for circumstances.  Insight and judgment appeared intact.  He reported a good relationship with his family.  Judgment and insight were appropriate.  In July 2011, the Veteran's wife stated that he had panic attacks.  In August 2011, he was anxious, irritable, and angry, but denied threats or physical violence.  He described an isolated life and said that he did not like people.  He stated that he ventured out to visit family, but otherwise stayed in his room where he read and watched television.  However, he described a stable and supportive relationship with his wife.  Mood varied from depressed to anxious with congruent affect.  In December 2011, he indicated that he enjoyed hunting and fishing 3 to 4 times per year with friends.  In March 2012, he complained of depression, anxiety, moodiness, irritability, difficulty concentrating, short-term memory loss, and sleep impairment.  These records reflect GAF scores that range from 52 to 60.  

On July 2012 VA PTSD examination, on mental status examination he had some difficulty with short term memory and fluid reasoning, working memory, and attention.  He was casually dressed and neatly groomed.  Affect and speech were normal.  Eye contact was good.  Thought process was relatively linear.  Sleep was poor.  There was no indication of psychosis or auditory or visual hallucinations.  He denied symptoms of suicidal and homicidal ideation.

The examining psychologist indicated that his psychiatric symptoms had remained consistent since his last evaluation and opined that they did not prevent him from all types of work.  He was able to work with his spouse and worked consistently throughout most of his adult life.  However, he had some difficulty with symptoms related to PTSD and required a supportive environment.

The examining psychologist noted that the last VA examination described his symptoms as having been in remission and assigned a high GAF score of 70.  However, this was inconsistent with his experience.  Symptoms were still present at a moderate level.  His GAF score was more of a 60 than a 70.  At that time, he would be able to work with his psychiatric symptoms; however, his daily and consistent and heavy use of marijuana prevented him from being able to work at a significant level.  He needed a supportive environment.  The examiner stated that he was able to maintain activities of daily living, including personal hygiene, and that his psychiatric disorder had not worsened.  There had not been remission, symptoms were continuous.  He had significant problems with drug abuse, but there had not been inappropriate behavior other than his cannabis dependence.  Thought process and communication were not impaired significantly.  Social functioning was somewhat impaired, but he was able to go out with friends, hunting, and engage in activities.  Employment was not significantly impacted due to psychological issues and he was able to work consistently for many years and assist his wife at her assisted living facility. 

His level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; criteria which warrant the assignment of a 30% disability evaluation.  However, the examining psychologist indicated that his psychiatric disorder was manifested by symptoms that included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and mild memory loss; disturbance of motivation and mood; criteria which warrant the assignment of a 50% disability evaluation.

VA treatment records dated from August 2012 to October 2012 show that on mental status examination the Veteran appeared casually dressed and neat and clean in appearance.  He was alert and oriented times four with an irritable mood and full affect.  Short and long-term memory appeared intact.  Speech was clear and normal rate.  Thought process appeared coherent, goal-directed, and logical and content of thought was appropriate for circumstances.  Insight and judgment appeared intact.  He did not appear delusional.  He was assigned a GAF score of 60.  

VA treatment records dated from January 2013 to April 2015 show that on mental status examination, he was casually groomed.  He was alert and oriented and speech was normal.  Thoughts were logical and organized without suicidal or homicidal ideation and no audiovisual hallucinations or delusions.  Insight and judgment were fair and memory was grossly intact.  His mood varied from euthymic with fuller affect to stable.  Memory was intact.  He had sleep impairment and periods of anxiety.  In November 2013, he stated that he spent time with a friend.  In January 2014, he complained of anger problems.  In July 2014, he reported having three panic attacks within a few weeks.  GAF scores ranged from 55 to 69.  In January 2015, his mood was angry with an irritable affect.

In May 2016, the Veteran's representative, on his behalf, stated that he told the 2010 VA examining psychologist that he had three panic attacks a week and nightmares up to three times a week.  He also stated that he had approximately six panic attacks a week.  With regard to hostility, he testified that he did not give other people a "hard time" very often and did not lose control, but indicated that his wife got to see "the true me" and sometimes "blew up" at her.  With regard to homicidal ideation, he testified that when driving he was sometimes aggravated by other drivers and thought if he had a gun he might get upset and start shooting, but he had more control than that.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects that Veteran is entitled to a disability evaluation of 50 percent for his psychiatric disorder for the entire period on appeal.  According to the July 2012 VA examining psychologist, while the Veteran's level of occupational and social impairment was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the psychiatric symptoms cited by the examining psychologist support the assignment of a 50% disability evaluation.  Moreover, the examining psychologist opined that there was no evidence of any significant change in the overall severity of his psychiatric symptoms when compared to the October 2010 VA examination.  On this basis, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after July 9, 2012.  The medical evidence of record only confirms the Veteran's contentions.
The Board, however, finds that a higher evaluation of 70 percent is not warranted.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  

In this regard, it is important for the Veteran to understand that the April and October 2010 VA examining psychologists cited psychiatric symptoms that, at some points, do not even support the assignment of a 50% disability rating, let alone a higher rating.

The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

In this regard, it is again important for the Veteran to understand that the Board has not discounted his statements regarding the severity of his psychiatric disorder (in fact, the opposite is true - providing much of the basis for the grant above).  However, even considering these symptoms, the record does not support the assignment of a 70% disability evaluation.

It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's statements made during the April 2010, October 2010, and July 2012 VA examinations and to his treating medical providers in many respects support only a 50% evaluation, not a 70% finding.  Some of the Veteran's own statements do not support a 70% finding.  In this regard, some of the evidence cited above would not support the current rating, however, in taking into consideration the Veteran's statements and July 2012 VA examining psychologist's medical opinion, a 50% evaluation can be justified, but not more.
The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his psychiatric disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of anxiety, anger, and depression due to his psychiatric disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluation, without which the objective medical evidence would not support the 50% evaluation for the entire period on appeal, let alone a higher evaluation. 

II. TDIU

In his January 2016 TDIU formal application, the Veteran stated that he became too disabled to work 10 years ago due to his service-connected disabilities.  His highest level of education was two years in college.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran is service-connected for PTSD, rated 50% disabling; a back disability, rated 40% disabling; a right shoulder disability, rated 30% disabling; a left shoulder disability, rated 20% disabling; right knee disabilities (limitation of flexion and instability), each rated 10% disabling; and erectile dysfunction, rated as noncompensable.  His total combined rating is 90%.  

Accordingly, the Veteran meets the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In addition to the previously addressed reports of VA medical examination, to specifically include the 2012 VA examination and opinion that due to his PTSD symptoms he required a supportive work environment, in May 2016 the Veteran testified that working caused too much stress when dealing with people.

Based on the lay and medical evidence of record, the Veteran's testimony that his service-connected psychiatric disorder necessitated his departure from employment, and the Veteran's current combined disability rating of 90 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The effective date of this award is not before the Board at this time. 

Duties to Notify and Assist

As the Veteran's TDIU claim is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for an increased rating for PTSD, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Next, relevant VA psychiatric examinations were obtained in April 2010, September 2010, and July 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disorder.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to July 9, 2012, a rating of 50 percent, but not higher, for PTSD, is granted.

Since July 9, 2012, a rating in excess of 50 percent each for PTSD is denied.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


